 Case 20-13818-mdc     Doc 15-1 Filed 11/10/20 Entered 11/10/20 21:32:30         Desc
                             Service List Page 1 of 1



                         U.S. BANKRUPTCY COURT
                    EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                                Case No.: 20-13818-mdc
 Deborah S Shockley                         :          Chapter 13
                           Debtor.          :
                                            :
                                            :
                         CERTIFICATE OF SERVICE

      I hereby certify that on November 10, 2020, I electronically filed the
foregoing with the Clerk of Courts using the CM/ECF system which sent
notification of such filing to the following, and a copy was sent by First Class Mail
to the following:
William C Miller
ecfemails@ph13trustee.com, philaecf@gmail.com

United States Trustee
USTPRegion03.PH.ECF@usdoj.gov

Montgomery County Tax Claim Bureau
Michael D Vagnoni, Esquire
Centre Square West
1500 Market Street
Philadelphia, Pa 19102

Montgomery County Tax Claim Bureau
One Montgomery Plaza
PO Box 190
Norristown, PA 19404
                                                /s/George R Tadross, Esquire
                                                George R Tadross, Esquire
                                                128 Chestnut Street, Suite 204
                                                Philadelphia, PA 19106
                                                267-643-1415 (phone)
                                                267-885-2377 (fax)
                                                Attorney for Debtor
